Citation Nr: 1723828	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  07-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1971 to March 1978 and from January 1991 to October 1991 with additional periods of service in the Army National Guard and Army Reserves.  The Veteran died in August 1998.  The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. 

The case was initially brought before the Board in November 2008, at which time the Board denied reopening the claim for service connection for cause of the Veteran's death.  The Veteran appealed the November 2008 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2009 Order of the Court granting a June 2009 Joint Motion for Remand (JMR), the parties agreed to vacate the November 2008 Board decision and remand the matter for compliance with the terms of the JMR.  

In September 2009, the Board remanded the issue on appeal for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the appellant is afforded every possible consideration.

The appellant contends that the Veteran, whose immediate cause of death was for hypertensive cardiomyopathy, died as a result of his exposure to Agent Orange or other toxic chemicals during his active duty service.  The Veteran's DD Form 214 reflects that the Veteran served in Southwest Asia from February 1991 to September 1991.  Available records also document that the Veteran served in Guam and was assigned to the 267th Chemical Company.  His military occupational specialty was cargo specialist.  Records show that the Veteran had service in the Army National Guard of the Commonwealth of Puerto Rico and Army Reserves from May 1978 to May 1979; but, available records, in the form of service treatment records, also reflect that the Veteran had additional periods of inactive service in 1980, 1984, 1988, 1990, and 1992.  However, the record does not verify the dates of his inactive periods of service, or include the Veteran's complete military personnel records for either his active duty service or his National Guard and/or Reserve service.  VA's duty to assist requires that VA assist the appellant in obtaining records, such as military personnel records, that are in the possession of a Federal department or agency.  See 38 C.F.R. § 3.159(c)(2) (2016).  Accordingly, a remand is required to take the necessary steps to verify the dates of his National Guard and/or Reserve service and to obtain those personnel records.  

Moreover, in a recent May 2017 correspondence, the appellant, through her attorney, stated that the Veteran had undergone a VA Agent Orange examination in October 1982, where he described being assigned to the 267th Chemical Company in Guam where "he operated apparatus used for chemical spraying or handled bulk chemicals in such a manner that gross exposure was possible."  The claims file does not currently include a copy of that October 1982 VA Agent Orange examination report.  On remand, the AOJ should attempt to locate that VA examination report.  Additionally, the reference to a VA examination report that does not currently exist in the record suggests that the record may not include all of the Veteran's VA treatment records.  That directive to obtain the Veteran's VA treatment records was made by the Board in its September 2009 remand.  To the extent that the Veteran's VA treatment records are incomplete, an additional request to obtain the Veteran's VA treatment records should be also be conducted on remand.  

Finally, the appellant, in that May 2017 correspondence, refers to a web article stating that an environmental study showed a significant amount of dioxin contamination in the soil at Andersen Air Force Base in Guam prompting a clean-up of the Air Force Base by the U.S. Government.  Based on that information, the appellant asserts that it was possible that the Veteran's symptoms of high blood pressure and other heart symptoms could be related to chemical exposure in Guam.  The Board notes that the web page cited by the appellant does not refer to the claimed soil contamination at Andersen Air Force Base.  Nevertheless, outside research of the internet does appear to show that chemicals used at Andersen Air Force Base had contaminated the soil and was subsequently directed to be cleaned up by the U.S. Government.  Although the appellant has not provided any evidence that the Veteran actually served at Andersen Air Force Base, the Board has already noted that the Veteran's military personnel records are not a part of the record.  Such records may show whether the Veteran served at Andersen Air Force Base and at what time.  To the extent records show that the Veteran served on Anderson Air Force Base, further research should be conducted on remand to determine whether toxic chemicals contaminated the soil at Andersen Air Force Base and whether the Veteran could have been exposed to any chemicals while serving on the base.  

Accordingly, the case is REMANDED for the following actions:

1.  Perform the necessary steps and contact the appropriate sources to obtain the following relevant federal records: 

a.  Verify all of the Veteran's periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard of the Commonwealth of Puerto Rico and the Army Reserves.  

b.  Obtain the Veteran's complete military personnel records for his periods of active duty, ACDUTRA, and INACDUTRA service.  

c.  Obtain all of the Veteran's outstanding treatment records at the San Juan VA Medical Center, to include an October 1982 VA Agent Orange examination report.  

All steps taken to obtain such records should be documented in the claims file.  If such records are not obtainable, the appellant and her representative should be notified.  

2.  If, and only if, the additional records obtained, show that the Veteran was assigned to Andersen Air Force Base in Guam, undertake appropriate development to verify the appellant's contentions regarding soil contamination by toxic chemicals on the Air Force Base.  Additionally, if possible, address whether the Veteran's duties as a cargo specialist assigned to the 267th Chemical Company would have placed him in proximity to toxic chemicals.  

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



